     Case 1:04-cv-00798-PLF-GMH Document 1244 Filed 12/20/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,             )
                                       )
                     Plaintiff,        )
                                       )
              v.                       )              Case No. 1:04-cv-00798-PLF-GMH
                                       )
 ALL ASSETS HELD AT BANK JULIUS )
 Baer & Company, Ltd., Guernsey        )
 Branch, account number 121128, in the )
  name of Pavlo Lazarenko, et al.      )
                                       )
                     Defendants In Rem )


        PLAINTIFF UNITED STATES OF AMERICA’S NOTICE OF DECISION

       On December 19, 2019, this Court entered a Memorandum Opinion and Order dismissing

Claimant Alexander Lazarenko’s claims in this action for violations of discovery orders

concerning his failure to appear for a deposition. Dkt. No. 1243. While the Court’s decision

provides a final disposition as to Alexander Lazarenko, the United States believes the dismissal

of Alexander Lazarenko’s claim has an effect on Ekaterina and Lecia Lazarenko’s Motion to

Quash (Dkt. No. 1154) three third party subpoenas currently pending before the Court.

       As described in earlier pleadings opposing the Motion to Quash, the United States has not

received any financial or business records regarding the movement of funds traceable to the

defendant assets in responses to multiple Requests for Production sent to Ekaterina and Lecia

Lazarenko. See, e.g., Dkt. No. 1159, at 10; Dkt. No. 1183, at 8-9. In addition, Lecia Lazarenko,

despite opening bank accounts in the name of a corporation receiving funds traceable to one of

the defendant assets and being named as the president, secretary, and treasurer of the

corporation, could not offer any explanation for why the corporation received the funds at issue,


                                                1
       Case 1:04-cv-00798-PLF-GMH Document 1244 Filed 12/20/19 Page 2 of 4



or why she subsequently dispersed the funds to accounts she and Ekaterina Lazarenko controlled.

See Transcript of the Deposition of Lessia Shatalin, at 62-68 (attached as Ex. 1). Instead, she

stated simply “I would not know that. That’s Alex’s company. That’s up to Alex.” See id., at

62.

           While Alexander Lazarenko’s discovery abuses have resulted in the dismissal of his

claim, they have also deprived the United States of testimony regarding multiple transactions that

trace back to one of the defendant assets and bear the indicia of money laundering. It stands to

reason that when a party engages in discovery abuses so objectionable that their claim is

dismissed, the party seeking discovery should be able to use other discovery tools at its disposal

to obtain the material. Both First Republic Bank and the accounting firm of Goldberg, Gluck &

Brusilovsky acknowledge that they have responsive material (Dkt. No. 1154, at 1; Email from P.

Bonheyo dated June 6, 2019 (attached as Ex. 2)), and Eagle Bank has already produced

responsive material. 1 Ekaterina and Lecia Lazarenko, who are represented by the same counsel

who represented Alexander Lazarenko in this matter, should not be allowed to refuse to provide

meaningful responses to requests for production of documents, profess their ignorance regarding

relevant subject matters, benefit from the refusal of their brother and former co-claimant to be

deposed in this matter, and then foreclose document discovery from third parties on the same

subject matter.

      I.      CONCLUSION

           For the foregoing reasons and those articulated in its previously filed briefs opposing

Ekaterina and Lecia Lazarenko’s Motion to Quash, the United States respectfully reaffirms its



1
 The United States has not taken any steps to review the Eagle Bank material. The United
States will not take any action with respect to the Eagle Bank production until instructed to do so
by the Court.
                                                    2
     Case 1:04-cv-00798-PLF-GMH Document 1244 Filed 12/20/19 Page 3 of 4



request that this Court deny the Motion to Quash three third party subpoenas filed by Claimants

Ekaterina and Lecia Lazarenko.



                                            Respectfully submitted,


                                            DEBORAH CONNOR
                                            CHIEF
                                            MONEY LAUNDERING
                                             AND ASSET RECOVERY SECTION



                                            DANIEL H. CLAMAN
                                            Principal Deputy Chief
                                            TERESA TURNER JONES
                                            Senior Trial Attorney
                                            ADAM J. SCHWARTZ
                                            Trial Attorney
                                            Money Laundering and Asset Recovery Section
                                            Criminal Division
                                            United States Department of Justice
                                            1400 New York Avenue, N.W., 10th Floor
                                            Washington, DC 20530
                                            Telephone: (202) 514-1263

                                            Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA




                                               3
     Case 1:04-cv-00798-PLF-GMH Document 1244 Filed 12/20/19 Page 4 of 4



                                CERTIFICATE OF SERVICE


       I hereby certify that on December 20, 2019, I electronically filed the foregoing document

with the Clerk of the Court for the United States District Court for the District of Columbia,

using the electronic case filing system of the Court. The electronic case filing system sends a

“Notice of Electronic Filing” to all attorneys of record who have consented in writing to accept

the Notice as service of this document by electronic means. I also certify that parties not so

noticed have been served in accordance with Fed. R. Civ. P. 5(d).




                                                 4
